Citation Nr: 1718984	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  06-11 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for right knee instability for the period prior to November 6, 2013.

2.  Entitlement to an evaluation in excess of 20 percent for right knee instability for the period from November 6, 2013.


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1975 to November 1977.

This appeal is before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In December 2006, the Veteran testified during a Board hearing, sitting at the Indianapolis RO, before a Veterans Law Judge (VLJ) that is no longer employed by the Board.  The remaining claim on appeal had not yet been filed at the time of this hearing, and thus the testimony offered was of remote relevance to this decision.  In August 2013 correspondence, the Veteran, through his representative, declined the offer for another hearing.

In August 2009, the Board granted an earlier effective date for the Veteran's 10 percent evaluation for osteomalacia of the right knee with Osgood-Schlatter and degenerative arthritis and remanded his appeal for an increased evaluation for the same with instruction to obtain all relevant treatment records and schedule the Veteran for a VA examination.  The appropriate records were obtained and a VA examination was conducted in August 2010.  In November 2011, the Board denied an evaluation in excess of 10 percent for osteomalacia of the right knee with Osgood-Schlatter and degenerative arthritis and granted a separate 10 percent evaluation for associated right knee instability.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims, which in an April 2013 Memorandum Decision set aside the November 2011 decision related to right knee instability only.  In November 2013, the Board remanded the instability issue with instruction to obtain current treatment records and schedule the Veteran for another VA examination in compliance with the Court's decision.  The relevant records were obtained and a VA examination was conducted in January 2016.  The Board is therefore satisfied that the instructions in its remands of August 2009 and November 2013 have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  For the period on appeal prior to November 6, 2013, the Veteran's right knee instability was slight, but not moderate or severe.

2.  For the period from November 6, 2013, the Veteran's right knee instability was moderate but not severe.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for right knee instability for the period prior to November 6, 2013, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2016).

2.  The criteria for an evaluation in excess of 20 percent for right knee instability for the period from November 6, 2013, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
		
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated June 2008 and November 2008.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  The Board notes that the Veteran's claims file was lost prior to the filing of this claim and that some records prior to 2003 are absent.  Because the issue on appeal turns on the Veteran's current condition beginning in April 2008, these missing records are unlikely to contain probative evidence.  

The Veteran was provided VA examinations of his knee in August 2008, August 2010, and January 2016.  The Board finds that these examinations and their associated reports, taken together, were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination reports were based on examination of the Veteran by examiners with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Merits

The Veteran claims an increase to his evaluations for right knee instability.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Veteran's right knee instability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under this code, recurrent subluxation or lateral instability is rated at 10 percent for slight instability, 20 percent for moderate instability, and 30 percent for severe instability.  The words "slight," "moderate," and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

Normally, when evaluating instability of the knee, the Board must consider separate and alternative evaluations under other Diagnostic Codes for the knee.  See VAOPGCPREC 23-97 (July 1, 1997); see also VAOPGCPREC 9-98 (August 14, 1998).  Additional and alternative evaluations were considered by the Board in its November 2011 decision, however, and that aspect of the decision was not set aside by the Court's April 2013 Memorandum Decision.  Indeed, the Veteran already has a 10 percent evaluation under Diagnostic Code 5260 based on limitation of flexion.  An increase to this evaluation was denied in the November 2011 Board decision, and that denial was not set aside by the Court.  Accordingly, the Board will confine its review in this decision to symptoms contemplated by Diagnostic Code 5257, and will not consider the criteria of other Diagnostic Codes or functional impairment due to limited motion under DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  

The Veteran underwent a VA examination in August 2008.  He reported that his knee gives out occasionally and that he would rarely fall.  He denied dislocation and exhibited a normal gait.  On examination he exhibited good stability of the medial and collateral ligaments and of the anterior and posterior cruciate ligaments.  He was diagnosed with Osgood-Schlatter disease, osteomalacia of the right patella, and degenerative osteoarthritis of the right knee joint.

Private treatment records reflect that in January 2009 the Veteran reported increased knee pain after falling at home and twisting his knee.  He reported a valgus stress with the fall.  He reported catching, locking, and giving way, as well as severe pain when he tries to roll over and twist his knee.  He was diagnosed with right knee patellofemoral syndrome, pes bursitis, and a possible meniscal tear.  An MRI was ordered to assess catching and giving way, and it showed tricompartmental osteoarthritis of the knee with no internal derangement.  Ligaments were intact.  He was again treated for his knee pain in March 2009, at which time objective instability tests were negative.  

The Veteran underwent another VA examination in August 2010.  He reported instability and giving way.  He denied episodes of locking, dislocation, or subluxation.  Instability tests did not reveal any objective evidence of ligamentous abnormality.  He was diagnosed with osteoarthritis and residuals of pes bursitis.

In an August 2010 statement, the Veteran reported increased instability when attempting to bear weight on the right leg.  He stated that his knee had given out many times and had resulted in falls.

Private treatment records reflect that in September 2010 the Veteran reported right knee pain.  His orthopedist noted that he did not report any other problems such as swelling, instability, numbness, or tingling.  He was diagnosed with unchanged right lateral epicondylitis.  

In a September 2011 statement, the Veteran's representative argued that a separate rating was warranted for instability based on reported episodes of giving way, weakness, and flare-ups.

In a March 2013 statement, the Veteran's representative stated that a 10 percent evaluation significantly understated his knee condition.  The Veteran reported extreme difficulty ambulating on any type of incline, even more pronounced when involving stairs.  He reported multiple falls as a direct result of his knee giving way.

An appellate brief received on November 6, 2013, contained the Veteran's reports that back in 2009 and 2010 he fell 1-2 times per month due to instability, but from 2011 to the present that had increased to at least 2 times per month.  These numbers did not include the occasions on which the Veteran's knee gave way but he was able to catch himself before falling.  The representative argued that it was impossible to reconcile his falls with his rating based on slight instability.

The Veteran underwent another VA examination in January 2016.  He reported weakness of the right knee with associated ambulatory difficulty, worse over the past two years with occasional falls.  He reported instability of station and occasional use of a cane.  There was a history of slight recurrent subluxation and a history of moderate instability.  Stability testing was unable to be performed because of marked exacerbation of knee pain with attempted manipulation.  The examiner ordered a March 2016 MRI which showed all ligaments to be intact, but rather showed advanced degenerative changes with extensive loss of articulating cartilage and subchondral bony changes.  In June 2016, the examiner provided an addendum, noting that the Veteran has been presenting a history of recurrent self-perceived instability of the knee with associated ambulatory difficulty.  The examiner considered the Veteran to be a candidate for total knee replacement in the near future.

For the period on appeal prior to November 6, 2013, the Board finds that an evaluation in excess of 10 percent is not warranted.  A 10 percent rating is warranted for slight instability, and higher ratings are available for moderate or severe instability.  The evidence weighs against such manifestations.  There is no objective evidence of instability for this period.  The Veteran's evaluation is therefore based entirely on his subjective reports of falls, which are inconsistent.  In August 2008 he reported that his knee gives out occasionally and that he falls rarely.  He reported pain following a fall in January 2009 to his private orthopedist, who nevertheless found no objective evidence of instability in March 2009.  He reported instability again to his VA treatment providers in August 2010, but denied instability to his private orthopedist in September 2010.  Further treatment records in this period focus on pain and do not discuss instability.  While the Veteran's representative has argued that no instability resulting in falls can be characterized as "slight," the Board disagrees and finds that these symptoms are well within the criteria for a 10 percent evaluation.  Any instability, no matter how slight, can result in a fall; indeed, the danger of a fall is the very essence of instability.  In hindsight in November 2013, the Veteran reported that he suffered 1-2 falls per month in 2009 and 2010 and at least 2 falls per month since 2011.  The Board finds more probative the contemporaneous evidence showing that his instability during this period was slight enough to produce negative results on every objective test to which he was subjected, and furthermore slight enough for him to deny suffering instability at all in September 2010.  For these reasons, the Board finds that an evaluation in excess of 10 percent is not warranted for the period on appeal prior to November 6, 2013. 

For the period from November 6, 2013, the Board similarly finds that an evaluation in excess of 20 percent is not warranted.  A 20 percent rating is warranted for moderate instability, and a higher rating is available for severe instability.  The evidence weighs against a finding of severe instability.  The Veteran's treatment records for this period mention his knee pain but do not refer to any instability.  At his January 2016 examination, he described a history of instability which the examiner characterized as moderate and a history of subluxation characterized as slight.  He reported too much pain to undergo objective instability tests.  Neither his instability nor the resultant falls were severe enough for him to seek additional treatment during this time, and there is no medical evidence characterizing his instability as more severe than the moderate evaluation given by the examiner.  Indeed, other than the VA examination, there is no medical evidence characterizing his instability at all during this period.  For these reasons, the Board finds that an evaluation in excess of 20 percent is not warranted for the period from November 6, 2013.

[CONTINUED ON THE NEXT PAGE]


ORDER

An initial evaluation in excess of 10 percent for right knee instability for the period on appeal prior to November 6, 2013, is denied.

An evaluation in excess of 20 percent for right knee instability for the period from November 6, 2013, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


